On October 5, 2000, this court issued a warrant to the Sheriff of Hamilton County, Ohio, directing that respondent, Stanley Brown, be arrested and taken into custody and kept in custody until he posted an appearance bond conditioned on his appearance before the Supreme Court of Ohio on Wednesday, December 13, 2000, at 9:00 a.m. Upon consideration thereof,
*1478IT IS HEREBY ORDERED, sua sponte, that relator, Cincinnati Bar Association, also appear before this court on December 13, 2000, at 9:00 a.m. regarding this matter.